Citation Nr: 1527560	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Propriety of the reduction in the evaluation for service-connected bilateral hearing loss, from 90 percent to 20 percent, effective August 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A hearing before the undersigned Veterans Law Judge was held at the RO in December 2011.  The hearing transcript has been associated with the claims file.

In a January 2014 decision, the Board determined that the Veteran's disability rating for his service-connected bilateral hearing loss was properly reduced from 90 percent to 20 percent effective August 1, 2009.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in March 2015 issued a memorandum decision reversing the Board's decision on this matter.


FINDING OF FACT

The Court has directed restoration of a 90 percent evaluation for service-connected bilateral hearing loss, effective August 1, 2009.


CONCLUSION OF LAW

The criteria for restoration of a 90 percent evaluation for bilateral hearing loss, effective August 1, 2009, are met.  38 U.S.C.A. §§ 1155 , 7252 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The benefit sought on appeal has been granted in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

In March 2015, the Court determined that a reduction in the disability rating for bilateral hearing loss from 90 percent to 20 percent was not proper.  Hence, the Court reversed the Board's January 2014 finding and remanded the case to reinstate the 90 percent rating, effective August 1, 2009.  In light of the Court's decision, no additional discussion or analysis is necessary.  The Board hereby restores the 90 percent rating for bilateral hearing loss, effective August 1, 2009, and the appeal is granted to this extent.


ORDER


A 90 percent evaluation for bilateral hearing loss is restored, effective August 1, 2009; to this extent only, the appeal is granted.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


